Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 
Status of Claims
Claims 1-20 are pending.  Claims 2, and 17-20 stand withdrawn.
Priority
Instant application 16217194, filed 12/12/2018 claims benefit as follows:

    PNG
    media_image1.png
    71
    379
    media_image1.png
    Greyscale
.
Information Disclosure Statement
	All references from the IDS received 4/5/2022 have been considered unless marked with a strikethrough.
Response to Applicant Amendment/Argument
Applicant amendment has been considered but is not found to be persuasive for at least the following reasons.  When a11 = 1 and L11 is a single bond the same argument from the rejection of record holds.  Thus, the rejection is maintained.  Further, additional rejections are made based on expanded species.
Claim 2 stands withdrawn as not reading on the expanded specie.


Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-13, 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2014116454 (“the ‘454 publication”).
The ‘454 publication teaches compounds such as H314-H319 for example.  Further, the ‘454 publication teaches a genus that links these structures as being structurally similar at for example [0090].
The ‘454 publication fails to teach an example having 9 to 60 single six membered rings.
These compounds show preferred substitution patterns and motifs in the examples.  The rationale below is that the substituents on the examples are preferred and one skilled in the art could readily substitute one preferred substituent for another.

It would have been prima facie obvious to one having ordinary skill in the art to substitute one preferred group for another because structurally similar compounds are expected to have similar properties.  In this case, the combination would be expected to have electronic device properties.  For example, starting with H-317 one could substitute the 4 phenyl ring appendage of H-314 with a hydrogen atom on H-317 and arrive at a compound which would be expected to have similar properties and would have 9 to 60 six membered rings since H-317 starts with 5 and then 4 are added with the substitution.  One could make similar arguments with H-314 through H-327.
With respect to dependent claims the compounds applying the substitution rationale would have overlapping weights, have a carbazole, at least one of 3-4 to 3-6, and p of zero or 1.
With respect to claims 8-10, q can be zero.  Even if ET is selected, claim 1 allows for q to be zero which cancels is out ET.   Examples such as H-324 have six membered rings for ET as well representing R18 for example.  In this case, one could substitute one 4 phenyl ring substituent for a carbazole and arrive at a compound having 9 six membered rings.  The same substitution rationale as above applies.  Substituting one known substituent for another to arrive at a structurally similar compound.
With respect to claims 11-12, q could be zero or 1, and R1-R18 could be hydrogen for example.  The substitution rationale applies to all these dependent claims.
With respect to claim 13, the rationale above provides at least 1-1.
With respect to claims 15-16, the ‘454 publication teaches devices and layers with host materials that would make compositions (see title and abstract for example).

New Rejections
Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-201709940 (“the ‘940 publication”, made of record on the IDS).
This rejection is based on an expanded specie.
The ‘940 publication teaches for example:

    PNG
    media_image2.png
    313
    235
    media_image2.png
    Greyscale

In this case, L = H, n = 1, X11 = S, X12 = C, L11 and 12 = carbocycle, HT = carbazole, ET = nitrogen containing heteroaryl (triazine), q = 1, p = 1, R11 and R18 = substituted aryl.  The compound has 6 six membered rings.

Claim Rejection – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant amended the claims to require a11 to be 1-4.  In this case, L11 is allowed to be a single bond.  It does not make chemical sense to have 2-4 single bonds attached to ET or R18.

Claims 1, 3-13, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this case, Applicant defines a “linking group” in claim 1 but does not require there to be any associated structure.  The metes and bounds of such a linking group cannot be determined without the associated structure.   The dependent claims do not resolve this issue.


Claim Rejection – 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, the claims are drawn to a set of compounds having variables A connected through a group L, wherein the multiple groups A are formula 10.  Formula 10 allows for groups L11, ET, R18, L12, HT, and R11.  Further, Formula 10 allows for X11 to be S or O and X12-X17 to be carbon or nitrogen which then are allowed to be substituted.  In order to show possession, one would need to show that a sufficient number of samples of the total set of structural space was sampled.
In the specification, 1-1 to 1-24 were synthesized, and 2-1 through 2-14 was synthesized.  In this case, 38 compounds as species are present in the specification.  There are no examples of multiple heteroatoms in the ring system of X12-X17.  So, the structural space of multiple heteroatoms in the ring system was not sampled.  
With respect HT ring systems are allowed to optionally link together to form a ring from possible substitution patterns containing all possible combinations of substituted or unsubstituted ring systems.  This sub-set of structural space was not tested.
With respect to ET, the group can be any substituted or unsubstituted nitrogen heteroaryl group ranging from 5 to 50 members having any heteroatom.  There are no examples where the heteroatoms are not nitrogen or where in the system has a large number of nitrogen atoms.  This sub-set of structural space was not tested.
Further, A can be connected to L through any position of A but the possible positions of attachment of A to L or multiple values of A to different “linking groups” has not been tested in a sub-set of structural space.
In conclusion, Applicant has synthesized a number of examples that cover only a small sub-set of total structural space claimed.  Applicant did not provide sufficient structurally diverse examples to support possession of all of the structural space claimed. 
It should be noted that claim 13 is not rejected herein.


Conclusion
	Claim 14 is allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622